Citation Nr: 0619239	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  03-34 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to a compensable rating for chronic prostatitis.

Entitlement to a compensable rating for hepatitis.

Entitlement to an increased rating for postoperative 
herniated nucleus pulposus at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from August 1953 to June 1955.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, in July 2002, which denied the claims for 
increase.

The veteran provided testimony at a RO hearing in February 
2004, a transcript of which is on record.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran's prostatitis is asymptomatic.

3.  The medical evidence establishes that the veteran has not 
been treated for any form of hepatitis since his service 
discharge, and that he has no current residuals or symptoms 
of any form of hepatitis or chronic liver disease.

4.  The veteran's lumbosacral strain with postoperative 
herniated nucleus pulposus at L5-S1 is manifested by, at 
most, moderate limitation of motion, with no evidence of 
severe intervertebral disc syndrome with recurring attacks 
and only intermittent relief, forward flexion of the 
thoracolumbar spine to 30 degrees or less, or demonstrated 
evidence of incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for service-
connected prostatitis have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.31, 4.115b, Diagnostic Code 7527 (2005).

2.  The criteria for a compensable initial evaluation for 
infectious hepatitis with jaundice are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.114, Diagnostic Code 7345 (2005).

3.  The criteria for an increased rating, in excess of 20 
percent, for postoperative herniated nucleus pulposus at L5-
S1, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5243 (2005); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all 5 elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in April 2002, September 2004 and April 2005 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claims 
for increased ratings, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, private medical records, 
VA outpatient treatment reports and examination reports, and 
a hearing transcript.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for 
increased ratings, any question as to an appropriate 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his multiple contentions, 
including those raised at the February 2004 hearing; service 
medical records; VA medical records; VA examination reports; 
and private medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2005).  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of 2 evaluations apply, 
assigning a higher of the 2 where the disability picture more 
nearly approximates the criteria for the next higher rating, 
38 C.F.R. § 4.7; and, evaluating functional impairment on the 
basis of lack of usefulness, and the effects of the 
disabilities upon the person's ordinary activity, 38 C.F.R. § 
4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
rating shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2005).

Chronic Prostatitis

The veteran's service-connected prostatitis is currently 
evaluated as noncompensable under 38 C.F.R. § 4.115a and 
4.115b, Diagnostic Code 7527 (2005).  Prostatitis is rated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.

Voiding dysfunction manifested by urinary frequency with 
daytime voiding interval between 2 and 3 hours, or; awakening 
to void 2 times per night is evaluated at 10 percent 
disabling.  Daytime voiding interval between 1 and 2 hours 
or; awakening to void 3 to 4 times per night is evaluated at 
20 percent disabling.  Lastly, daytime voiding interval less 
than 1 hour, or; awakening to void 5 or more times per night 
is evaluated at 40 percent disabling.  38 C.F.R. § 4.115a, 
Diagnostic Code 7527.

Where a veteran suffers from voiding dysfunction with urine 
leakage or incontinence that requires the wearing of 
absorbent materials which must be changed less than 2 times 
per day, a 20 percent evaluation is assigned.  A 40 percent 
evaluation is warranted when voiding dysfunction requires the 
wearing of absorbent materials which must be changed more 
than 2 to 4 times per day.  A higher rating of 60 percent is 
warranted where absorbent materials must be changed more than 
4 times per day, or where the use of an appliance is 
necessary.  38 C.F.R. § 4.115a.

Urinary tract infection requiring long-term drug therapy, 1 
to 2 hospitalizations per year and/or requiring intermittent 
intensive management warrants a 10 percent rating.  A 20 
percent evaluation is warranted for urinary tract infection 
with recurrent symptomatic infection requiring drainage, 
frequent hospitalization (greater than 2 times a year), 
and/or requiring continuous intensive management.  Id.

The veteran essentially contends that his urinary symptoms 
warrant a compensable rating.  Unfortunately, the competent 
medical evidence of record does not support the claim for an 
increased rating.  At the outset, the evidence does not show 
that the veteran has required long-term drug therapy, 1 to 2 
hospitalizations per year, or intermittent intensive 
management for his prostatitis.  

At his May 2002 VA examination, the veteran complained of 
wetting himself and making frequent trips to the bathroom.  
He indicated that he sometimes has nocturia.  While noting a 
history of prostate infections, the examiner indicated a 
normal physical examination with unremarkable lab findings.  
These findings are consistent with prior subjective 
complaints from the veteran made during numerous VA 
outpatient treatments in 2001 through 2003.  These records 
consistently indicate that the veteran had no burning on 
urination, no hematuria, and no incontinence, although a 
history of voiding dysfunction was noted in a May 2001 
report.

Outpatient records from January 2004 indicate the veteran 
complained of urge incontinence, requested diapers and was 
given an increase in his oxybutynin dosage to 5 milligrams 
twice daily.  However, no dysuria was observed by nursing 
triage.  At his February 2004 hearing before the RO, the 
veteran indicated no recent treatment for prostatitis, but 
said that pads were being ordered.  He complained of wetting 
his clothes 2 to 3 times per week.  By February 2005, 
however, the veteran's voiding pattern was reported as 
improved.

The veteran was accorded a VA prostate examination in May 
2005 where the claims file was reviewed.  Pertinent past 
history was discussed and an absence of recent treatment or 
symptoms for this condition was noted by the examiner.  The 
veteran indicated that he urinated about every 2 hours while 
awake, but had no dysuria, hematuria, or pyuria.  He also 
stated that he has not trouble getting a urinary stream 
started and that he urinates a couple times per night, 
without pain or post voiding drip.  While the veteran 
reported that he often had to urinate quickly for fear of 
losing his water, he indicated that he did not use absorbent 
pads or diapers of any kind.  The veteran recalled a remote 
past of prostatitis, but no recent urinary tract infections 
were reported.  Objective findings noted that urinalysis 
revealed no evidence of prostatitis and the veteran was 
considered to have quiescent asymptomatic prostatitis.  The 
veteran's symptoms were diagnosed as benign prostatic 
hypertrophy with residuals, which the examiner was found 
unrelated to prostatitis.  

In summary, while the veteran's subjective complaints have 
varied throughout the development of his claim, to include 
frequency, incontinence, and urinary tract infections, the 
competent objective medical evidence does not establish that 
the veteran's genitourinary complaints are related to 
prostatitis.  Moreover, the Board observes that the veteran 
underwent a 1995 laser lithotripsy for a non-service 
connected right ureteral calculus.  However, neither the 
evidence of record nor the veteran's contentions include 
symptoms of obstructed voiding as a residual of the veteran's 
service connected prostatitis.  

The veteran's most recent VA examination, which included a 
review of the claims file, diagnoses his symptoms as related 
to benign prostatic hypertrophy, which the examiner found is 
not related to the veteran's service-connected prostatitis.  
The use of manifestations not resulting from service-
connected disability to evaluate such disability must be 
avoided.  38 C.F.R. § 4.14 (2005).  As the veteran's 
prostatitis has been shown to be asymptomatic by the 
evidence, an increased rating is not warranted.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


Hepatitis

The veteran's service-connected hepatitis is currently 
evaluated as noncompensable under 38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2005).

Chronic liver disease without cirrhosis, including some forms 
of hepatitis, warrants a noncompensable evaluation when 
nonsymptomatic.  A 10 percent evaluation is warranted when 
there is intermittent fatigue, malaise, and anorexia, or 
incapacitating episodes with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain, having a total duration of at least one 
week, but less than 2 weeks, during the past 12-month period.  
A 20 percent evaluation is warranted when the disability is 
productive of daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, or; incapacitating episodes 
(described above) having a total duration of at least 2 
weeks, but less than 4 weeks, during the past 12-month 
period.  38 C.F.R. § 4.114, Diagnostic Code 7345.  Diagnostic 
Code 7345 provides for even higher evaluations for greater 
symptomatology. 

During the veteran's May 2002 VA hepatitis examination, the 
veteran explained that he has had no hepatitis recurrences 
since service, but that he has been told occasionally that he 
looks yellow.  Upon physical examination, slight sensitivity 
was noted in the right upper quadrant of the abdomen, but the 
examination was otherwise negative.  The veteran was 
diagnosed as having a history of hepatitis in service, but 
current lab results did not suggest hepatitis.  No change was 
reported between this examination and the veteran's May 2005 
examination, where the veteran was diagnosed with "infectious 
hepatitis, remote, now resolved with no sequelae."  This 
examination report was based on a review of the claims file, 
a physical examination and liver function tests.  It is 
highly probative in establishing that the veteran is 
currently not experiencing symptoms related to service-
connected hepatitis.  Accordingly, as the preponderance of 
the evidence is against a finding of symptomatic hepatitis 
residuals, a compensable rating is not warranted.


Postoperative Herniated Nucleus Pulposus at L5-S1

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59. (2005).

During the course of this appeal, specifically on September 
23, 2002 and once again on September 26, 2003, there became 
effective new regulations for the evaluation of service-
connected disabilities of the spine.  VA's General Counsel 
has held that where a law or regulation changes during the 
pendency of an appeal, the Board should first determine which 
version of the law or regulation is more favorable to the 
veteran.  If application of the revised regulation results in 
a higher rating, the effective date for the higher disability 
rating can be no earlier than the effective date of the 
change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  
Prior to the effective date of the change in the regulation, 
the Board can apply only the original version of the 
regulation.  VAOPGCPREC 3-00.

Prior to September 23, 2002, a 20 percent evaluation was 
warranted for lumbosacral strain with lumbar disc disease 
where there was evidence of moderate limitation of motion of 
the lumbar segment of the spine; muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position; or for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation, 
under those same regulations, required demonstrated evidence 
of severe limitation of motion of the lumbar spine; severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space; or severe intervertebral 
disc syndrome with recurring attacks and only intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(effective prior to September 23, 2002).  

A 60 percent evaluation under the old criteria required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Codes 5293 (2002).

Under the interim revised criteria for intervertebral disc 
syndrome which became effective September 23, 2002, a 20 
percent evaluation was indicated where there was evidence of 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent evaluation, under those same regulations, required 
demonstrated evidence of incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months, with a 60 percent evaluation 
requiring demonstrated evidence of incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective from September 23, 2002 to September 25, 2003).  
These criteria remained in effect with the revision effective 
September 26, 2003, except the Diagnostic Codes changed.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
26, 2003).

Under the general schedular criteria for rating back 
disorders which became effective September 26, 2003, a 20 
percent evaluation is warranted where there is evidence of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or a combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour, such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation, under those same regulations, requires 
evidence of forward flexion of the thoracolumbar spine to 30 
degrees or less, or, in the alternative, evidence of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (effective 
September 26, 2003).

A 50 percent evaluation is warranted where there is 
demonstrated evidence of unfavorable ankylosis of the entire 
thoracolumbar spine, with a 60 percent evaluation requiring 
demonstrated evidence of incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
Id.  

For the purpose of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).

Pursuant to the revised rating criteria, intervertebral disc 
syndrome can also be evaluated by combining, under 38 C.F.R. 
§ 4.25, separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities 
should be evaluated using the criteria for the most 
appropriate orthopedic diagnostic code or codes, and 
neurologic disabilities should be evaluated separately using 
the criteria for the most appropriate neurologic diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002) and General Formula for 
Diseases and Injuries of the Spine, Note (1) (effective 
September 26, 2003).

Upon review of the evidence, the Board finds that the 
preponderance of the evidence does not establish that the 
veteran's disability warrants an evaluation greater than 20 
percent under the old criteria or revised criteria.

The record does not contain demonstrated evidence of severe 
limitation of motion of the lumbar spine, or symptoms of 
severe lumbosacral strain. 

In the veteran's May 2002 VA examination, the veteran's was 
diagnosed as being status post lumbar laminectomy.  He 
subjectively complained that his low back ached, especially 
in the morning, and that bending bothered him.  Apart from 
surgeries in 1966 and 1985, there is no mention of 
incapacitation or hospitalizations.  Range of motion testing 
during the May 2002 examination produced findings of 10 
degrees backward extension, 30 degrees rotation and lateral 
flexion, and 75 degrees forward flexion.  The December 2004 
examination noted forward flexion to 80 degrees, 5 to 10 
degrees extension, 20 to 30 degrees lateral flexion, and 
rotation to 20 to 30 degrees.  No pain was noted except in 
lateral rotation which caused some discomfort.  In the May 
2005 VA examination, the claims file was reviewed and 
backward extension was 10 to 15 degrees, with up to 45 
degrees rotation bilaterally and 80 degrees of forward 
flexion.  Even when considering the veteran's use of a brace 
to relieve symptomatology, this limitation can not be 
characterized as severe.  

These findings indicate no more than moderate limitation of 
motion at worst, and certainly not marked limitation of 
forward bending or loss of lateral motion, to warrant an 
evaluation of 40 percent under Diagnostic Codes 5292 or 5295 
(effective prior to September 26, 2003).  Further, these 
results do not reveal limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less, to warrant an 
evaluation of 40 percent under the revised criteria.  
38 C.F.R. § 4.71a, Diagnostic Code 5237, 5243 (2005).  

The Board also acknowledges VA treatment records which do 
note complaints of increased back pain beginning in February 
2003, with one entry indicating pain at a level of 10 out of 
10 at the time of the visit.  The pain was characterized as 
throbbing in nature and the veteran stated it had been 
present for one week.  The location was present in the lower 
back with no mention of radiating pain.  Physical examination 
at that time noted increased subjective pain on flexion and 
extension, mild subjective tenderness over the paravertebral 
muscle groups.  One week later, his pain level was assessed 
at 0.  The veteran was given a back brace in August 2003.  A 
subsequent VA examination was provided to obtain the 
objective information necessary for evaluating the claim; 
however, as noted above, the results of this examination do 
not reveal objective findings sufficient to warrant an 
evaluation in excess of the 20 percent rating currently 
assigned.

When considering whether an increased rating is warranted 
based on intervertebral disc syndrome symptoms, the Board 
notes that none of the evidence identifies significant 
neurological symptoms, or recurring attacks of intervertebral 
disc syndrome.  The May 2002 VA examination noted normal deep 
tendon reflexes at the knees and ankles.  Straight leg 
raising was positive at 70 degrees bilaterally.  During what 
appears to be an exacerbation of pain in February 2003, no 
radicular symptoms were noted, and a week later his pain 
level was assessed at 0.  None of the evidence indicates 
complaints of significant radicular pain.  Moreover, although 
reflexes were noted as absent on the December 2004 
examination, in May 2005 his neurological examination was 
within normal limits, and showed plus 1 to 2+ left ankle jerk 
and 1+ right ankle jerk.  The veteran also denied flare-ups, 
but noted that the pain is constant.  The May 2005 
examination also found no paravertebral tenderness or muscle 
spasm.
  
Review of the evidence fails to reveal that the veteran 
suffers from severe intervertebral disc syndrome symptoms, 
especially given the absence of any radicular complaints and 
normal neurological findings on the 2005 VA examination.  
Thus, an increased rating under the old criteria is not 
warranted.  

Further, from September 23, 2002 forward, the evidence does 
not support a finding of incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  The veteran denied flare-ups on 
the 2005 VA examination, and the severe pain noted in an 
outpatient treatment entry in February 2003 was resolved one 
week later.  While the veteran complains of chronic pain, 
incapacitation or incapacitating episodes is simply not shown 
by the evidence of record.

The Board has also considered whether separate evaluations 
for orthopedic and neurologic manifestations would be more 
advantageous.  However, the veteran's minimal objective 
neurological findings would not result in a more advantageous 
evaluation than the 20 percent currently assigned. 

In summary, the preponderance of the evidence fails to show 
that the veteran's low back disability warrants an evaluation 
in excess of the 20 percent currently assigned, and that that 
evaluation adequately compensates him for the subjective 
complaints of pain and the objective findings shown by the 
evidence.  See DeLuca, supra.  Thus, an increased rating is 
not warranted.




ORDER

Entitlement to a compensable rating for chronic prostatitis 
is denied.

Entitlement to a compensable rating for hepatitis is denied.

An evaluation in excess of 20 percent for lumbosacral strain 
with postoperative herniated nucleus pulposus at L5-S1 is 
denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


